Name: Council Regulation (EEC) No 7/81 of 1 January 1981 fixing the guide price and the intervention price for adult bovine animals applicable in Greece for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 1 / 11 COUNCIL REGULATION (EEC) No 7/81 of 1 January 1981 fixing the guide price and the intervention price for adult bovine animals applic ­ able in Greece for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, (a) of Article 60 of the Act ; whereas the common prices for adult bovine animals should therefore be applied for Greece as from 1 January 1981 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular point (a) of Article 60 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the prices of adult bovine animals in Greece, expressed in ECU on the basis of the existing mone ­ tary situation , result in a difference which is to be considered as minimal within the meaning of point The common guide price and the common interven ­ tion price for adult bovine animals shall be applicable in Greece for the 1980/81 marketing year. Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (') OJ No C 346, 31 . 12. 1980 .